PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/150,950
Filing Date: 10 May 2016
Appellant(s): Van Baren, Philip, Dean



__________________
James R. Vergara
Reg. No. 69,791
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
103 rejection of Claim 1
Appellants argue the 1973 Sloane reference described methods that were at the time novel, but are presently part of the emphasized “traditional method” referred to in Appellant’s specification. Appellant continues arguing that “the Sloane system uses a series of measured values, rather than known values, and a feedback loop, to estimate PSD” and further concluded that “Appellant’s claim 1 is not directed to such a feedback based control system and indeed does not make use of a feedback loop.” 
To better understand appellant’s argument, the examiner turns to appellant’s specification.  Examples of appellant’s definition of “known statistics” are described in in paragraphs [0023-0024], where appellant states the exact statistics of the noise source are well known, however, never explicitly define what appellant’s consider to be the specifics of “known statistics” used for producing a vibration.  Because appellant does not disclose a specific definition of the “known statistics” for producing the vibration, the examiner concluded that any random source generator utilizes “known statistics” for producing a vibration signal, as supported by appellant’s specification.  Under this interpretation of “known statistics” as defined by appellant’s specification, Sloane in Col. 3 line 43 to Col. 4 line 8, and further in Col. 4 lines 9-58 discloses a reference PSD used in generating an actual PSD applied to a shaker table.  The 
The examiner would further like to point out that reference PSD is considered to be known statistics and the current claim language does not limit the claim from using measured data with the known statistics of a reference PSD to create a vibration signal in a feedback manner.
 103 rejection of Claims 3-6
Because the Office maintains the rejection of claim 1, claims 3-6 remain rejected as depending from claim 1.
103 rejection of Claim 7
	Appellants argue that neither the term “bias” nor “bias correction”, nor any equivalent concept appears in the Merchant reference, however the examiner respectfully disagrees.  As pointed out by the examiner in the OA dated 07/20/2020, the limitation “compensating, via a first bias correction, a magnitude-squared coherence estimate for bias” has no actual recited structure describing how a first bias correction occurs or even how the limitation provides “bias”, therefore reading as an intended result of the step of “compensating, via a first bias correction”.  The examiner interprets element 100 of Merchant as reading on the compensation step, as element 100 iteratively corrects a signal as a function of quality via correction values.  More specifically, element 100 performs the steps of Fig. 3b of Merchant. In paragraph [0031],  
	Appellants argue Merchant failing to teach “applying the zero weight to the improved Hi MSRF after a predefined number of degrees of freedom is achieved”, however the examiner respectfully disagrees.  The examiner relies on Merchant, specifically steps 91-92 of Fig. 3b, for teaching applying the zero weight to a signal after a predefined number of degrees of freedom is achieved, where the disclosed steps of Fig. 3b are the claimed “weighting function”.  Insofar as how the claim structurally defines the weighting function, a first iteration when an error is exceeded creates an improved H1 MSFRF.  The now improved signal is better than when the signal was first entered into the steps of Fig. 3b.  After each iteration, the signal is further improved until a desired error is achieved.  Therefore, the relied upon steps of Fig. 3b read on the claimed weighting function being applied until a predefined number of degrees of freedom occur within the signal and the error falls below a predefined threshold. 
101 rejection of Claim 7
	The examiner disagrees with appellant argument that the Non-Final Office Action dated 07/20/2020 does not articulated how the amendment placed claim 7 outside the guidelines for patent eligibility.  For the sake of brevity, the rejection will not be repeated here.  However, the examiner would like to point out pages 4-5 of the OA, which articulates how the claim merely recites mathematical concepts with the exception of a claimed “processor”.  The Office Action goes into detail that the recited processor merely reads as an additional element that acts as a tool  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853      
                                                                                                                                                                                                  /HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.